 

 

Case 2:19-cr-01242-GMS Document 14 Filed 10/30/19 Pa ay LODGED
___ RECEIVED ___ COPY
OCT 3 0 2019

CLERK U S DISTRICT COURT
DISTRICT OF ARIZONA
BY g pA by DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

EXHIBIT LIST - CRIMINAL

 

 

 

 

 

 

 

/_X_/Detention Hearing /___/Non-Jury Trial /_/ Jury Trial Judge Code:
USA vs. __ Chappell, Paul CRI9_ - 01242 -_Ol
Last Name First Name Middle Initial Year Case Nr Deft Nr
/_X_/ GOVERNMENT /_ {DEFENDANT
EXHIBIT DATE
NUMBER
MARKED FOR ADMITTED IN DESCRIPTION
IDENTIFICATION EVIDENCE
| Pictures of Winchester pump action 12 gauge shotgun and
\G-36 ~\Q Lo-3c~14 ammunition
2 IW~3o-19 10-30-1G Chappell’s Recovered Threat Lists

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rev. 9/23/99
